IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
LOVIE FOLMAR,

              Petitioner,

v.                                                     Case No. 5D17-1534

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed July 21, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Lovie L. Folmar, Lake City, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the October 13, 2015,

judgment and sentence in Case No. 14-CF-12993 in the Circuit Court in and for Orange

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


ORFINGER, SAWAYA, and EISNAUGLE, JJ., concur.